UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7439



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOB HYPOLITE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-98-159, CA-00-3495-4-22)


Submitted:   January 17, 2002             Decided:   January 28, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Job Hypolite, Appellant Pro Se.   Alfred William Walker Bethea,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Job Hypolite seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court.*   United States v. Hypolite, Nos. CR-98-159;

CA-00-3495-4-22 (D.S.C. Aug. 15, 2001).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       While we have not determined precisely when the limitations
period begins and ends for claims based on Apprendi v. New Jersey,
530 U.S. 466 (2000), we have determined that Apprendi claims may
not be raised initially on collateral review. See United States v.
Sanders, 247 F.3d 139, 144, 151 (4th Cir. 2001).


                                  2